NOTE: This order is nonprecedential.

  Wniteb ~tate~ ([ourt of ~peal~
      for tbe jfeberal ([ircuit

  IN RE GERALD M. BENSON AND KENNETH L.
                  SMITH


                      2011-1311
                (Serial No. 11/061,327)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferem::es.



  IN RE GERALD M. BENSON AND KENNETH L.
                  SMITH


                       2011-1312
                (Serial No. 09/515,978)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                    ON MOTION


                     ORDER
INREBENSON                                                  2
    The appellants move without opposition to consolidate
these two cases for briefing and oral argument.
    Because separate opening briefs were filed by the
appellants, we deem the better course is to treat the cases
as compamon cases.
      Accordingly,
      IT IS ORDERED THAT:
    The motion to consolidate is denied. The cases will be
treated as companion cases, i.e., they will be argued
consecutively before the same merits panel.
                                   FOR THE COURT


      ,Rll 2 9 2011                 /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Sandra K. Nowak, Esq.
    Raymond T. Chen, Esq.                        FILED
                                         U. COURT OF APPEALS FOR
s20                                       THE FEDERAL CIRCUIT

                                              JUL 292011
                                               JANHORBALY
                                                  ClERK